          Case 1:19-cv-11508-MPK Document 8 Filed 10/07/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________________________

TRUSTEES OF THE MASSACHUSETTS LABORERS’
HEALTH AND WELFARE FUND, MASSACHUSETTS
LABORERS’ PENSION FUND, MASSACHUSETTS
LABORERS’ ANNUITY FUND, NEW ENGLAND
LABORERS’ TRAINING TRUST FUND and
MASSACHUSETTS LABORERS’ LEGAL SERVICES FUND, C.A. No. 19-11508 MPK

                          Plaintiffs,

                              vs.

GLOBAL FF & E, INC.,
                          Defendant.

____________________________________________________


                                    NOTICE OF DISMISSAL

       Now come the plaintiffs, Trustees of the Massachusetts Laborers’ Health and Welfare

Fund, et al. pursuant to Rule 41(a)(1), Fed.R.Civ.P., to notify the Court that Plaintiffs’ claims

against Defendant Global FF & E, Inc. are dismissed with prejudice and costs.

                                                      Respectfully submitted,

                                                      TRUSTEES OF THE MASSACHUSETTS
                                                      LABORERS’ HEALTH AND WELFARE
                                                      FUND, et al.,

                                                      By their attorneys,

                                                      /s/ Anne R. Sills
                                                      Anne R. Sills, Esquire
                                                      BBO #546576
                                                      Nathan P. Goldstein, Esquire
                                                      BBO #666101
                                                      Sasha N. Gillin, Esquire
                                                      BBO #690769
                                                      Segal Roitman, LLP
              Case 1:19-cv-11508-MPK Document 8 Filed 10/07/19 Page 2 of 2



                                                     33 Harrison Avenue, 7th Floor
                                                     Boston, MA 02111
                                                     (617) 742-0208, Ext. 232
                                                     asills@segalroitman.com




Dated: October 7, 2019




                                  CERTIFICATE OF SERVICE

       This is to certify that a copy of the above Notice of Dismissal has been filed through the
ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF) and paper copies will be sent by certified and first class mail,
postage prepaid, upon the Defendant, Global FF & E, Inc. at 27 Airport Road, Nashua, NH
03063 on this 7th day of October, 2019.

                                                     /s/ Anne R. Sills
                                                     Anne R. Sills, Esquire




ARS/ars&ts
6306-19198/notice-dismissal.doc




                                                 2
